DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 14, 16 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Werschmidt et al. (US Pat 3,782,816).
Re claim 14, Werschmidt discloses a needleless access connector 10 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted; it is also noted that this rejection sets forth three different interpretations of what constitutes the claimed “first, second and third portions” – unless otherwise noted, the cited reference characters and rejections apply to all three interpretations) comprising: a housing 34 and a collapsible valve 90 (92+96; Col 5, Lines 18-21) disposed in the housing (as seen in Fig 2), the collapsible valve having: a first end (toward the top of Fig 2), a second end (toward the bottom of Fig 2), and an outer side surface (as seen in Fig 2) between the first and second ends; a valve axial length (extending the entire vertical length of the valve in Fig 2) extending from the first end to the second end of the collapsible valve; DB2/ 42202292.13Application No.: 16/383,445In Reply to Office Action of November 12, 2021a first portion (labeled in annotated Fig A.1, A.2 and A.3 below), extending from the first end toward the second end (as seen in the annotated figures), having a substantially cylindrical shape (as seen in the annotated figures; it is noted that the term “substantially” does not require an exact cylindrical shape) with at least one arcuate cut-out 112 the outer side surface thereof (as seen in Fig 2) and comprising a first axial length (the entire vertical length of the “first portion”); a second portion (labeled in annotated Fig A.1, A.2 and A.3 below) coupled to the first portion and extending toward the second end (as seen in the annotated figures), the second portion comprising a second axial length (the entire vertical length of the “second portion”) and an annular outer surface (as seen in the annotated figures); and a third portion (labeled in annotated Fig A.1, A.2 and A.3 below) coupled to the second portion and extending to the second end (as seen in the annotated figures), the third portion comprising a third axial length (the entire vertical length of the “third portion”) and an annular outer surface (as seen in the annotated figures), wherein each of the annular outer surfaces of the second and third portions comprise straight cylindrical shapes that together extend from the first portion to the second end (as seen in the annotated figures); wherein the combined second and third axial lengths are between about 30% to 66% of the valve axial length (as seen in the annotated figures), and wherein the housing and the collapsible valve are configured to provide positive displacement when actuated (as seen in Fig 3; Col 6, Lines 1-47).
Regarding the claim limitation “wherein the combined second and third axial lengths are between about 30% to 66% of the valve axial length”, Werschmidt reads on this limitation as seen in the annotated figures below (since the combined length appears to be greater than half the valve axial length but less than 3/4 the valve axial length) although not explicitly disclosed in writing. Applicant has not defined the metes and bounds of the term “about” and, therefore, one of ordinary skill in the art would understand that the combined second and third axial lengths in each of the below interpretations are between about 30% and 66% of the valve axial length.  

    PNG
    media_image1.png
    729
    1060
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    735
    1066
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    729
    1068
    media_image3.png
    Greyscale

Re claim 16, Werschmidt et al. under the first interpretation discloses that the second axial length is about 56% of the valve axial length (as seen in annotated Fig A.1 above; as set forth above, Applicant has not defined the metes and bounds of the term “about” and, therefore, one of ordinary skill in the art would understand that the second axial length is about 56%).  
Re claim 18, Werschmidt et al. under the second interpretation discloses that the valve further comprises a void 113 in the second portion and the third portion (as seen in annotated Fig A.2 above).
Re claim 19, Werschmidt et al. under the second interpretation discloses that the void extends entirely through the third axial length and partially through the second axial length (as seen in annotated Fig A.2 above).
Re claim 20, Werschmidt et al. under all interpretations discloses that the housing comprises channels 62 extending along the second and third axial lengths (as seen in Fig 2 and the annotated figures above), the channels adapted to allow fluid to flow between the housing and the collapsible valve when the collapsible valve is collapsed (Col4 , Lines 55-56).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-13, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Werschmidt et al. (US Pat 5,782,816).
Re claim 1, Werschmidt discloses a needleless access connector 10 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted; it is also noted that this rejection sets forth three different interpretations of what constitutes the claimed “first, second and third portions” – unless otherwise noted, the cited reference characters and rejections apply to all three interpretations) comprising: a housing 34 and a collapsible valve 90 (92+96; Col 5, Lines 18-21) disposed in the housing (as seen in Fig 2), the collapsible valve having a first end (toward the top of Fig 2), a second end (toward the bottom of Fig 2), an outer side surface (as seen in Fig 2) between the first and second ends, and a valve axial length (extending the entire vertical length of the valve in Fig 2) extending from the first end to the second end of the collapsible valve; DB2/ 42202292.13Application No.: 16/383,445In Reply to Office Action of November 12, 2021, wherein the collapsible valve comprises a first portion (labeled in annotated Fig A.1, A.2 and A.3 above) extending from the first end toward the second end (as seen in the annotated figures), a second portion (labeled in annotated Fig A.1, A.2 and A.3 above) extending from the first portion toward the second end (as seen in the annotated figures), and a third portion (labeled in annotated Fig A.1, A.2 and A.3 above) extending from the second portion to the second end (as seen in the annotated figures); the first portion having a substantially cylindrical shape (as seen in the annotated figures; it is noted that the term “substantially” does not require an exact cylindrical shape) with at least one arcuate cut-out 112 on the outer side surface thereof (as seen in Fig 2) and comprising a first axial length (the entire vertical length of the “first portion”); the second portion coupled to the first portion (as seen in the annotated figures), the second portion comprising a second axial length (the entire vertical length of the “second portion”) from the first portion to the third portion (as seen in the annotated figures), and an annular outer surface (as seen in the annotated figures) having a straight cylindrical shape extending from the first portion to the third portion (as seen in the annotated figures); and the third portion coupled to the second portion (as seen in the annotated figures), the third portion comprising a third axial length (the entire vertical length of the “third portion” and an annular outer surface (as seen in the annotated figures) having a straight cylindrical shape extending from the second portion to the second end (as seen in the annotated figures), wherein the combined second and third axial lengths are between about 30% to 66% of the valve axial length (as seen in the annotated figures), wherein the housing and the collapsible valve are configured to provide positive displacement when actuated (as seen in Fig 3; Col 6, Lines 1-47).
Werschmidt does not explicitly disclose that the priming volume is from 0.17 to 0.19 milliliters.  However, it would have been an obvious matter of design choice to modify the housing and the collapsible valve such that the priming volume is from 0.17 to 0.19 milliliters since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. 
Regarding the claim limitation “wherein the combined second and third axial lengths are between about 30% to 66% of the valve axial length”, Werschmidt reads on this limitation as seen in the annotated figures below (since the combined length appears to be greater than half the valve axial length but less than 3/4 the valve axial length) although not explicitly disclosed in writing. Applicant has not defined the metes and bounds of the term “about” and, therefore, one of ordinary skill in the art would understand that the combined second and third axial lengths in each of the below interpretations are between about 30% and 66% of the valve axial length
Re claim 2, Werschmidt et al. under all interpretations disclose all the claimed features except explicitly disclosing that the valve axial length is between about 0.62 and 0.82 inches. However, it would have been an obvious matter of design choice to modify the valve axial length to be between about 0.62 and 0.82 inches since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 3, Werschmidt et al. under all interpretations disclose all the claimed features except explicitly disclosing that the first axial length is between about 0.22 and 0.28 inches. However, it would have been an obvious matter of design choice to modify the first axial length to be between about 0.22 and 0.28 inches since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 4, Werschmidt et al. under the first interpretation discloses that the second axial length is about 56% of the valve axial length (as seen in annotated Fig A.1 above; as set forth above, Applicant has not defined the metes and bounds of the term “about” and, therefore, one of ordinary skill in the art would understand that the second axial length is about 56%).  
Re claim 5, Werschmidt et al. under the first and second interpretations discloses that the first axial length is about 34% of the valve axial length (as seen in annotated Fig A.1 and A.2 above; as set forth above, Applicant has not defined the metes and bounds of the term “about” and, therefore, one of ordinary skill in the art would understand that the first axial length is about 34%).  
Re claim 6, Werschmidt et al. under the second interpretation discloses that the valve further comprises a void 113 in the second portion and the third portion (as seen in annotated Fig A.2 above).
Re claim 7, Werschmidt et al. under the second interpretation discloses that the void extends entirely through the third axial length and partially through the second axial length (as seen in annotated Fig A.2 above).
Re claim 8, Werschmidt et al. under all interpretations discloses that the housing comprises channels 62 extending along the second and third axial lengths (as seen in Fig 2 and the annotated figures above), the channels adapted to allow fluid to flow between the housing and the collapsible valve when the collapsible valve is collapsed (Col4 , Lines 55-56).
Re claim 10, Werschmidt et al. under the first and third interpretations disclose that an inner surface of the second portion does not comprise an arcuate cut-out (as seen in annotated Fig A.1 and A.3 above).
Re claim 11, Werschmidt et al. under all interpretations disclose that the housing comprises a male fitting (Col 4, Lines 44-46) at a first end (upward in Fig 2) and a female fitting (since, as seen in Fig 2, opening 85 is structurally capable of receiving a complimentary-shaped fitting) at a second end (downward in Fig 2) opposite the first end (as seen in Fig 1).
Re claim 12, Werschmidt et al. under all interpretations disclose that the male fitting is a luer fitting (Col 4, Lines 44-46). Werschmidt discloses that the base 30 (which provides the female fitting) “can be provided in a variety of forms as described in greater detail below; Col 4, Lines 57-58) but the embodiment of Fig 2 does not explicitly disclose that the female fitting is a luer fitting. However, the embodiment of Fig 9 provides base 30e with a female fitting in the form of a luer fitting (as seen in Fig 9; Col 8, Lines 40-44) for the purpose of connecting the needleless access connector to tubing that terminates in a luer fitting (Col 8, Lines 40-44). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the embodiment of Fig 2 of Werschmidt et al. to include the female fitting as a luer fitting, as taught by Fig 9, for the purpose of connecting the needleless access connector to tubing that terminates in a luer fitting (Col 8, Lines 40-44). 
Re claim 13, Werschmidt et al. under the third interpretation disclose that the housing comprises an opening 45; the first portion comprises an end 107 that, when the collapsible valve is in an uncollapsed state, extends into the opening (as seen in Fig 2); the end of the first portion has a first diameter (as seen in Fig 2, the first diameter extends across surface 110); and the outer surface of the second portion has a second diameter (at section 101) that is larger than the first diameter (as seen in Fig A.3 above).  
Re claim 15, Werschmidt et al. under all interpretations disclose all the claimed features except explicitly disclosing that the valve axial length is between about 0.62 and 0.82 inches. However, it would have been an obvious matter of design choice to modify the valve axial length to be between about 0.62 and 0.82 inches since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 17, Werschmidt et al. under all interpretations disclose all the claimed features except that the housing and the collapsible valve having priming volume from 0.17 to 0.19 milliliters. However, it would have been an obvious matter of design choice to modify the housing and the collapsible valve such that the priming volume is from 0.17 to 0.19 milliliters since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. 
Response to Arguments
Applicant’s arguments filed 1/7/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783